 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                             EASTERN DISTRICT OF CALIFORNIA

10

11
       NORBERTO SERNA,                           1:18-cv-01650-LJO-GSA-PC
12
                              Plaintiff,         FINDINGS AND RECOMMENDATIONS,
13                                               RECOMMENDING THAT THIS CASE BE
                   v.                            DISMISSED, WITH PREJUDICE, FOR
14                                               FAILURE TO STATE A CLAIM, FAILURE TO
       SULLIVAN, et al.,                         OBEY A COURT ORDER, AND FAILURE TO
15                                               PROSECUTE
                              Defendants.        (ECF No. 14.)
16
                                                 OBJECTIONS, IF ANY, DUE IN FOURTEEN
17                                               (14) DAYS

18

19          Norberto Serna (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
20   with this civil rights action pursuant to 42 U.S.C. § 1983 and Title II of the Americans with
21   Disabilities Act (ADA), 42 U.S.C. § 12132. On June 11, 2018, Plaintiff filed the Complaint
22   commencing this action at the United States District Court for the Northern District of California.
23   (ECF No. 1.) The Complaint was not signed. On August 15, 2018, the Northern District court
24   notified Plaintiff that he had not signed the Complaint, and on August 27, 2018, Plaintiff re-
25   submitted the Complaint bearing his signature. (ECF No. 5.)
26          On November 19, 2018, the Northern District court dismissed Plaintiff’s claims against
27   Santa Clara County Superior Court and transferred the remaining claims to this court. (ECF No.
28   9.)

                                                     1
 1          On September 27, 2019, the court screened the signed Complaint and issued an order
 2   dismissing the Complaint for failure to state a claim and for violation of Rule 18 of the Federal
 3   Rules of Civil Procedure, with leave to file an amended complaint within thirty days. (ECF No.
 4   14.) The thirty-day deadline has now expired and Plaintiff has not filed an amended complaint
 5   or otherwise responded to the court’s order. As a result, there is no pleading on file which sets
 6   forth any claims upon which relief may be granted.
 7          Accordingly, IT IS HEREBY RECOMMENDED that:
 8          1.      Pursuant to 28 U.S.C. § 1915A, this case be DISMISSED, with prejudice, based
 9                  on Plaintiff’s failure to obey a court order, failure to prosecute, violation of Rule
10                  18(a), and failure to state a claim upon which relief may be granted under § 1983
11                  or the ADA; and
12          2.      The Clerk be directed to close this case.
13          These findings and recommendations are submitted to the United States District Judge
14   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
15   (14) days from the date of service of these findings and recommendations, Plaintiff may file
16   written objections with the court.     Such a document should be captioned “Objections to
17   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
18   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
19   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
20   (9th Cir. 1991)).
21

22
     IT IS SO ORDERED.
23

24      Dated:     December 5, 2019                               /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
25

26

27

28

                                                     2
